Exhibit 10.3






CHESAPEAKE LODGING TRUST
EQUITY PLAN
(AS AMENDED AND RESTATED
EFFECTIVE AS OF JUNE 14, 2018)





--------------------------------------------------------------------------------




CHESAPEAKE LODGING TRUST
EQUITY PLAN
TABLE OF CONTENTS
Page
1.
PURPOSE    1

2.
DEFINITIONS    1

3.
ADMINISTRATION OF THE PLAN    5

3.1
Board.    5

3.2
Committee.    5

3.3
Terms of Awards.    6

3.4
Deferral Arrangement.    7

3.5
No Liability.    7

3.6
Share Issuance/Book-Entry.    7

3.7
No Repricing.    7

4.
SHARES SUBJECT TO THE PLAN    8

4.1
Number of Shares Available for Awards and Share Usage.    8

4.2
Adjustments in Authorized Shares.    8

5.
DURATION AND AMENDMENTS    8

5.1
Effective Date.    8

5.2
Term.    9

5.3
Amendment and Termination of the Plan    9

6.
AWARD ELIGIBILITY AND LIMITATIONS    9

6.1
Service Providers; Outside Trustees; Other Persons.    9

6.2
Successive Awards.    9

6.3
Limitation on Shares Subject to Awards and Cash Awards.    9

6.4
Stand-Alone, Additional, Tandem, and Substitute Awards.    10

7.
AWARD AGREEMENT    10

8.
TERMS AND CONDITIONS OF OPTIONS    10

8.1
Option Price.    10

8.2
Vesting.    11

8.3
Term.    11

8.4
Termination of Service.    11



ii



--------------------------------------------------------------------------------




8.5
Method of Exercise.    11

8.6
Rights of Holders of Options.    11

8.7
Delivery of Share Certificates.    12

8.8
Limitations on Incentive Share Options.    12

8.9
Notice of Disqualifying Disposition.    12

9.
TRANSFERABILITY OF OPTIONS    12

9.1
Transferability of Options.    12

9.2
Transfers.    12

10.
SHARE APPRECIATION RIGHTS    13

10.1
Right to Payment.    13

10.2
Other Terms.    13

11.
RESTRICTED SHARES AND SHARE UNITS    13

11.1
Grant of Restricted Shares or Share Units.    13

11.2
Restrictions.    14

11.3
Restricted Shares Certificates.    14

11.4
Rights of Holders of Restricted Shares.    14

11.5
Rights of Holders of Share Units.    15

11.5.1
No Voting and Dividend Rights    15

11.5.2
Creditor’s Rights    15

11.6
Termination of Service.    15

11.7
Purchase of Restricted Shares.    15

11.8
Delivery of Shares.    15

12.
UNRESTRICTED SHARES AWARDS    16

13.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED SHARES AND SHARE UNITS    16

13.1
General Rule.    16

13.2
Surrender of Shares.    16

13.3
Cashless Exercise.    16

13.4
Other Forms of Payment.    17

14.
DIVIDEND EQUIVALENT RIGHTS    17

14.1
Dividend Equivalent Rights.    17

14.2
Termination of Service.    17

15.
PERFORMANCE AND ANNUAL INCENTIVE AWARDS    17

15.1
Performance Conditions.    17



iii



--------------------------------------------------------------------------------




15.2
Performance or Annual Incentive Awards Granted to Designated Covered
Employees.    18

15.2.1
Performance Goals Generally    18

15.2.2
Business Criteria    18

15.2.3
Timing For Establishing Performance Goals    19

15.2.4
Performance or Annual Incentive Award Pool    20

15.2.5
Settlement of Performance or Annual Incentive Awards; Other Terms    20

15.3
Written Determinations.    20

15.4
Status of Section 15.2 Awards Under Code Section 162(m).    20

16.
PARACHUTE LIMITATIONS    21

17.
REQUIREMENTS OF LAW    21

17.1
General.    21

17.2
Rule 16b-3.    22

18.
EFFECT OF CHANGES IN CAPITALIZATION    22

18.1
Changes in Shares.    22

18.2
Changes in Capitalization; Merger; Liquidation.    23

18.3
Adjustments.    23

18.4
No Limitations on Trust.    24

19.
GENERAL PROVISIONS    24

19.1
Disclaimer of Rights.    24

19.2
Nonexclusivity of the Plan.    24

19.3
Withholding Taxes.    24

19.4
Captions.    25

19.5
Other Provisions.    25

19.6
Number And Gender.    25

19.7
Severability.    25

19.8
Governing Law.    26

19.9
Code Section 409A.    26











iv



--------------------------------------------------------------------------------




CHESAPEAKE LODGING TRUST
EQUITY PLAN
Chesapeake Lodging Trust, a Maryland real estate investment trust (the “Trust”),
sets forth herein the terms of its Equity Plan (as amended from time to time,
the “Plan”). The Plan originally became effective on January 18, 2010 and is now
amended and restated by the Board of Trustees of the Trust effective as of June
14, 2018, subject to approval by the Trust’s shareholders at the 2018 Annual
Meeting.
1.
PURPOSE

This Plan is intended to (a) provide incentive to eligible persons to stimulate
their efforts toward the continued success of the Trust and to operate and
manage their businesses in a manner that will provide for the long-term growth
and profitability of the Trust; and (b) provide a means of obtaining, rewarding
and retaining key personnel. To this end, the Plan provides for the grant of
share options, share appreciation rights, restricted shares, share units,
unrestricted shares, dividend equivalent rights and cash awards. Any of these
awards may, but need not, be made as performance incentives to reward attainment
of annual or long-term performance goals in accordance with the terms hereof.
Share options granted under the Plan may be non-qualified share options or
incentive share options, as provided herein.
2.
DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
2.1    “Affiliate” means, with respect to the Trust, any company or other trade
or business that controls, is controlled by or is under common control with the
Trust within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary. For purposes of granting Options
or Share Appreciation Rights, an entity may not be considered an Affiliate
unless the Trust holds a “controlling interest” in such entity, where the term
“controlling interest” has the same meaning as provided in Treasury Regulations
section 1.414(c)-2(b)(2)(i), provided that the language “at least 50 percent” is
used instead of “at least 80 percent” and, provided further, that where granting
of Options or Share Appreciation Rights is based upon a legitimate business
criteria, the language “at least 20 percent” is used instead of “at least 80
percent” each place it appears in Treasury Regulations section
1.414(c)-2(b)(2)(i).
2.2    “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 15) over a performance period of up
to and including one year (the fiscal year, unless otherwise specified by the
Committee).
2.3    “Award” means a grant of an Option, Share Appreciation Right, Restricted
Share, Unrestricted Share, Share Unit, Dividend Equivalent Right, or cash award
under the Plan.
2.4    “Award Agreement” means the written or electronic agreement between the
Trust and a Grantee that evidences and sets out the terms and conditions of an
Award.





--------------------------------------------------------------------------------



2.5    “Benefit Arrangement” shall have the meaning set forth in Section 16
hereof.
2.6    “Board” means the Board of Trustees of the Trust.
2.7    “Cause” unless otherwise provided by the Board or the Committee in the
Award Agreement, has the same meaning as provided in the employment agreement
between the Service Provider and the Trust or any Affiliate of the Trust, on the
date of Termination of Employment, or if no such definition or employment
agreement exists, “Cause” means conduct amounting to (i) fraud or dishonesty
against the Trust or any Affiliate of the Trust, (ii) Service Provider’s willful
misconduct, repeated refusal to follow the reasonable directions of the Board,
any executive officer or departmental head of the Trust or any Affiliate, or
knowing violation of law in the course of performance of the duties of Service
Provider’s employment with the Trust or any Affiliate of the Trust, (iii)
repeated absences from work without a reasonable excuse, (iv) intoxication with
alcohol or drugs while on the Trust’s or any Affiliate of the Trust’s premises
or while performing Services for the Trust or any of its Affiliates, (v) a
conviction or plea of guilty or nolo contendere to a felony or a crime involving
dishonesty, or (vi) a material breach or violation of the terms of any
employment or other agreement to which Service Provider and the Trust, or, if
applicable, any Affiliate of the Trust are parties.
2.8    “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
2.9    “Committee” means the Compensation Committee of the Board or other
committee of the Board to which authority has been delegated pursuant to Section
3.2.
2.10    “Corporate Transaction” means (i) the dissolution or liquidation of the
Trust or a merger, consolidation, or reorganization of the Trust with one or
more other entities in which the Trust is not the surviving entity, (ii) a sale
of substantially all of the assets of the Trust to another person or entity, or
(iii) any transaction (including without limitation a merger or reorganization
in which the Trust is the surviving entity) which results in any person or
entity (other than persons who are shareholders or Affiliates of the Trust or
Affiliates of such shareholders immediately prior to the transaction) owning 50%
or more of the combined voting power of all classes of shares of beneficial
interest of the Trust.
2.11    “Covered Employee” means a Grantee who is a Covered Employee within the
meaning of Section 162(m)(3) of the Code.
2.12    “Disability” has the same meaning as provided in the long-term
disability plan or policy maintained by the Trust or, if applicable, any
Affiliate of the Trust for the Service Provider. If no long-term disability plan
or policy was ever maintained on behalf of the Service Provider, Disability
shall mean that condition described in Code Section 22(e)(3), as amended from
time to time. In the event of a dispute, the determination of Disability shall
be made by the Board and shall be supported by advice of a physician competent
in the area to which such Disability relates.







--------------------------------------------------------------------------------



2.13    “Dividend Equivalent” means a right, granted to a Grantee under Section
14 hereof, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments.
2.14    “Effective Date” means January 18, 2010.
2.15    “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.
2.16    “Fair Market Value” means the value of a Share, determined as follows:
if on the Grant Date or other determination date the Shares are listed on an
established national or regional stock exchange, or is publicly traded on an
established securities market, the Fair Market Value of a Share shall be the
closing price of the Shares on such exchange or in such market (if there is more
than one such exchange or market, the principal exchange or market on which the
Shares are listed) on the Grant Date or such other determination date or, if no
sale of Shares is reported for such date, the Fair Market Value shall be the
Fair Market Value on the next preceding day on which any sale shall have been
reported. If the Shares are not listed on such an exchange, quoted on such
system or traded on such a market, Fair Market Value shall be the value of the
Shares as determined by the Board in good faith. For purposes of determining
taxable income and the amount of the related tax withholding obligation under
Section 19.3, notwithstanding this Section 2.16 or Section 19.3, for any Shares
that are sold on the same day that such shares are first legally saleable
pursuant to the terms of the applicable award agreement, Fair Market Value shall
be determined based upon the sale price for such Shares so long as the grantee
has provided the Trust with advance written notice of such sale.
2.17    “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.
2.18    “Grant Date” means, as determined by the Board or the Committee, the
latest to occur of (i) the date as of which the Board or such Committee approves
an Award, (ii) the date on which the recipient of an Award first becomes
eligible to receive an Award under Section 6 hereof, or (iii) such other date as
may be specified by the Board or such Committee.
2.19    “Grantee” means a person who receives or holds an Award under the Plan.
2.20    “Incentive Share Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.







--------------------------------------------------------------------------------



2.21    “Non-qualified Share Option” means an Option that is not an Incentive
Share Option.
2.22    “Option” means an option to purchase one or more Shares pursuant to the
Plan.
2.23    “Option Price” means the purchase price for each Share subject to an
Option.
2.24    “Other Agreement” shall have the meaning set forth in Section 16 hereof.
2.25    “Outside Trustee” means a member of the Board who is not an officer or
employee of the Trust.
2.26    “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 15) over a performance period of more
than one year.
2.27    “Plan” means this Chesapeake Lodging Trust Equity Plan, as amended,
modified or restated from time to time.
2.28    “Purchase Price” means the purchase price for each Share pursuant to a
grant of Restricted Shares or Share Units.
2.29    “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.
2.30    “Restricted Shares” means Shares, awarded to a Grantee pursuant to
Section 11 hereof.
2.31    “SAR Exercise Price” means the per share exercise price of an SAR
granted to a Grantee under Section 10 hereof.
2.32    “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.
2.33    “Service” means service as an employee, officer, Outside Trustee or
other Service Provider of the Trust or an Affiliate. Unless otherwise stated in
the applicable Award Agreement, a Grantee’s change in position or duties shall
not result in interrupted or terminated Service, so long as such Grantee
continues to be an employee, officer, Outside Trustee or other Service Provider
of the Trust or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.
2.34    “Service Provider” means an employee, officer or Outside Trustee of the
Trust or an Affiliate, or an individual who is a consultant or adviser providing
services to the Trust or an Affiliate.
2.35    “Shares” means the common shares of beneficial interest, par value $.01
per share, of the Trust.







--------------------------------------------------------------------------------



2.36    “Share Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 10 hereof.
2.37    “Share Unit” means a bookkeeping entry representing the equivalent of a
Share, awarded to a Grantee pursuant to Section 11 hereof.
2.38    “Subsidiary” means any “subsidiary corporation” of the Trust within the
meaning of Section 424(f) of the Code.
2.39    “Substitute Award” means an Award granted upon assumption of, or in
substitution for, an outstanding award previously granted by a company or other
entity acquired by the Trust or any Affiliate with which the Trust or any
Affiliate combines.
2.40    “Termination Date” means the date upon which an Option or SAR shall
terminate or expire, as set forth in Section 8.3 hereof.
2.41    “Ten Percent Shareholder” means an employee who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
shares of beneficial interest in the Trust or any of its Subsidiaries. In
determining share ownership, the attribution rules of Section 424(d) of the Code
shall be applied.
2.42    “Trust” means Chesapeake Lodging Trust, a Maryland real estate
investment trust.
2.43    “Unrestricted Share” means an Award pursuant to Section 12 hereof.
3.
ADMINISTRATION OF THE PLAN

3.1    Board.
The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Trust’s declaration of trust and by-laws,
in each case, as amended, modified or supplemented from time to time, and
applicable law. The Board shall have full power and authority to take all
actions and to make all determinations required or provided for under the Plan,
any Award or any Award Agreement, and shall have full power and authority to
take all such other actions and make all such other determinations not
inconsistent with the specific terms and provisions of the Plan that the Board
deems to be necessary or appropriate to the administration of the Plan, any
Award or any Award Agreement. All such actions and determinations shall be by
the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Trust’s declaration of trust and by-laws, in each case, as amended,
modified or supplemented from time to time, and applicable law. The
interpretation and construction by the Board of any provision of the Plan, any
Award or any Award Agreement shall be final and conclusive.
3.2    Committee.
The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and







--------------------------------------------------------------------------------



other applicable provisions, as the Board shall determine, consistent with the
declaration of trust and by-laws of the Trust, in each case, as amended,
modified or supplemented from time to time, and applicable law. The Board may
also appoint one or more separate committees of the Board, each composed of one
or more trustees of the Trust who need not be Outside Trustees, who may
administer the Plan with respect to employees or other Service Providers who are
not executive officers or trustees of the Trust or its Affiliates, may grant
Awards under the Plan to such employees or other Service Providers, and may
determine all terms of such Awards. In addition, the Committee may delegate to
one or more executive officers of the Trust or its Affiliates the authority to
grant Awards to employees or other Service Providers who are not executive
officers or trustees of the Trust. Such delegation shall specify the maximum
number of Shares that may be granted by such officer(s), as well as the time
period during which the delegation shall remain in effect. In the event that the
Plan, any Award or any Award Agreement entered into hereunder provides for any
action to be taken by or determination to be made by the Board, such action may
be taken or such determination may be made by the Committee if the power and
authority to do so has been delegated to the Committee by the Board as provided
for in this Section. Unless otherwise expressly determined by the Board, any
such action or determination by the Committee shall be final, binding and
conclusive. To the extent permitted by law, the Committee may delegate its
authority under the Plan to a member of the Board.
3.3    Terms of Awards.
Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:
(i)    designate Grantees,
(ii)    determine the type or types of Awards to be made to a Grantee,
(iii)    determine the number of Shares to be subject to an Award,
(iv)    establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject
thereto, the treatment of an Award in the event of a Corporate Transaction and
any terms or conditions that may be necessary to qualify Options as Incentive
Share Options),
(v)    prescribe the form of each Award Agreement evidencing an Award, and
(vi)    amend, modify, or supplement the terms of any outstanding Award, subject
to Section 3.7. Such authority specifically includes the authority, in order to
effectuate the purposes of the Plan but without amending the Plan, to make or
modify Awards to eligible individuals who are foreign nationals or are
individuals who are employed outside the United States to recognize differences
in local law, tax policy, or custom.
The Board shall have the right, in its discretion, to make Awards in
substitution or exchange for any other award under another plan of the Trust,
any Affiliate, or any business entity to be







--------------------------------------------------------------------------------



acquired by the Trust or an Affiliate. The Committee may retain the right in an
Award Agreement to cause a forfeiture of the gain realized by a Grantee on
account of actions taken by the Grantee in violation or breach of or in conflict
with any non-competition agreement, any agreement prohibiting solicitation of
employees or clients of the Trust or any Affiliate thereof or any
confidentiality obligation with respect to the Trust or any Affiliate thereof,
to the extent specified in such Award Agreement applicable to the Grantee.
Furthermore, the Trust may annul an Award if the Grantee is an employee of the
Trust or an Affiliate thereof and is terminated for Cause as defined in the
applicable Award Agreement or the Plan or any other agreement with the Grantee,
as applicable.
Furthermore, if the Trust is required to prepare an accounting restatement due
to the material noncompliance of the Trust as a result of misconduct, with
regard to any financial reporting requirement under the securities laws, the
individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 and any Grantee who knowingly engaged in the
misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct or was grossly negligent in failing to prevent
the misconduct, shall reimburse the Trust the amount of any payment in
settlement of an Award earned or accrued during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document that
contained such material noncompliance.
Notwithstanding any other provision of this Plan or any provision of any Award
Agreement, if the Trust is required to prepare an accounting restatement, then
Grantees shall forfeit any cash or Shares received in connection with an Award
(or an amount equal to the fair market value of such Shares on the date of
delivery if the Grantee no longer holds the Shares) if pursuant to the terms of
the Award Agreement for such Award, the amount of the Award earned or the
vesting in the Award was explicitly based on the achievement of pre-established
performance goals set forth in the Award Agreement (including earnings, gains,
or other criteria) that are later determined, as a result of the accounting
restatement, not to have been achieved.
3.4    Deferral Arrangement.
The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Share equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans. Any such deferrals shall be made in a
manner that complies with Code Section 409A.
3.5    No Liability.
No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.











--------------------------------------------------------------------------------



3.6    Share Issuance/Book-Entry.
Notwithstanding any other provision of this Plan to the contrary, the issuance
of the Shares under the Plan may be evidenced in such a manner as the Board, in
its discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more share certificates.
3.7    No Repricing.
Other than pursuant to Section 18 and except in connection with a Corporate
Transaction involving the Trust and/or any share dividend, share split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares,
notwithstanding any other provision in the Plan to the contrary, the terms of
outstanding Options or SARs may not be amended without shareholder approval to
(i) reduce their Option Price or SAR Exercise Price, as applicable or (ii)
cancel, exchange, substitute, buyout or surrender such outstanding Options or
SARs in exchange for cash, other Awards or Options or SARs with an Option Price
or SAR Exercise Price, as applicable, that is less than the Option Price or SAR
Exercise Price, as applicable, of the original Options or SARs.
4.
SHARES SUBJECT TO THE PLAN

4.1    Number of Shares Available for Awards and Share Usage.
Subject to adjustment as provided in Section 18 hereof, the number of Shares
available for issuance under the Plan shall be 1,597,134 plus those Shares
available due to forfeiture, termination or expiration of Awards outstanding as
of April 24, 2018. All Shares available for issuance under the Plan may be
awarded as Incentive Share Options. Any Shares that are subject to Awards shall
be counted against this limit as one (1) Share for every one (1) Share issued.
Shares issued or to be issued under the Plan shall be authorized but unissued
Shares. If any Shares covered by an Award granted under the Plan are not
purchased or are forfeited or expire, or if an award in either case otherwise
terminates without delivery of any Shares subject thereto or is settled in cash
in lieu of Shares, then the number of Shares counted against the aggregate
number of Shares available under the Plan with respect to such Award shall, to
the extent of any such forfeiture, termination or expiration, again be available
for making Awards under the Plan as set forth in this Section 4.1. Any Shares
that again become available for grant pursuant to this Section 4.1 shall be
added back as one (1) Share. Shares issued pursuant to Awards granted in
substitution for awards held by employees of a business entity acquired by the
Trust or an Affiliate shall not count against the Shares available for issuance
under the Plan.
4.2    Adjustments in Authorized Shares.
The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Section
424(a) of the Code applies. The number of Shares reserved pursuant to Section
4.1 shall be increased by the corresponding number of awards assumed and, in the
case of a substitution, by the net increase in the number of Shares subject to
awards before and after the substitution. Available shares under a shareholder
approved







--------------------------------------------------------------------------------



plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan and do not reduce the number
of Shares available under the Plan, subject to applicable stock exchange
requirements.
5.
DURATION AND AMENDMENTS

5.1    Effective Date.
The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Trust’s shareholders within one year of the Effective Date. Upon
approval of the Plan by the shareholders of the Trust as set forth above, all
Awards made under the Plan on or after the Effective Date shall be fully
effective as if the shareholders of the Trust had approved the Plan on the
Effective Date. If the shareholders fail to approve the Plan within one year of
the Effective Date, any Awards made hereunder shall be null and void and of no
effect.
5.2    Term.
Subject to shareholder approval of the amendment and restatement of the Plan,
the Plan shall terminate automatically on the tenth anniversary of the date on
which such shareholder approval is obtained, June 14, 2028, unless terminated on
an earlier date as provided in Section 5.3. Such shareholder approval will be
obtained in the manner and to the degree required under applicable laws.
If shareholder approval of the amendment and restatement of the Plan is not
obtained, the Plan shall terminate automatically, as originally scheduled, on
January 18, 2020, unless terminated on an earlier date as provided in Section
5.3.
5.3    Amendment and Termination of the Plan
The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Shares as to which Awards have not been made. An amendment
shall be contingent on approval of the Trust’s shareholders only (i) to the
extent stated by the Board or required by applicable law or (ii) if the
amendment would (A) materially increase the benefits accruing to participants
under the Plan, (B) materially increase the aggregate number of Shares that may
be issued under the Plan, or (C) materially modify the requirements as to
eligibility for participation in the Plan. No amendment will be made to the no
repricing provisions of Section 8 of the Plan without the approval of the
Trust’s shareholders. No amendment, suspension, or termination of the Plan
shall, without the consent of the Grantee, impair rights or obligations under
any Award theretofore awarded under the Plan.
6.
AWARD ELIGIBILITY AND LIMITATIONS

6.1    Service Providers; Outside Trustees; Other Persons.
Subject to this Section 6, Awards may be made under the Plan to: (i) any Service
Provider to the Trust or of any Affiliate, including any such Service Provider
who is an officer or trustee of the Trust, or of any Affiliate, as the Board
shall determine and designate from time to time and (ii)







--------------------------------------------------------------------------------



any other individual whose participation in the Plan is determined to be in the
best interests of the Trust by the Board.
6.2    Successive Awards.
An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.
6.3    Limitation on Shares Subject to Awards and Cash Awards.
(i)    the maximum number of Shares subject to Options or SARs that can be
issued under the Plan to any person eligible for an Award under Section 6 hereof
is 350,000 (three hundred fifty thousand) in any calendar year;
(ii)    the maximum number of Shares that can be issued under the Plan, other
than pursuant to an Option, SAR, or Restricted Shares or Share Unit grant that
is not performance based, to any person eligible for an Award under Section 6
hereof is 350,000 (three hundred fifty thousand) in any calendar year;
(iii)    the maximum amount that may be earned as an Annual Incentive Award or
other cash Award in any fiscal year by any one Grantee shall be $5,000,000 and
the maximum amount that may be earned as a Performance Award or other cash Award
in respect of a performance period by any one Grantee shall be $15,000,000.
The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 18 hereof.
6.4    Stand-Alone, Additional, Tandem, and Substitute Awards.
Subject to Section 3.7, Awards granted under the Plan may, in the discretion of
the Board, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Trust, any Affiliate, or any business entity to be acquired by the
Trust or an Affiliate, or any other right of a Grantee to receive payment from
the Trust or any Affiliate. Such additional, tandem, and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award, the Board shall require the surrender of such other
Award in consideration for the grant of the new Award. In addition, Awards may
be granted in lieu of cash compensation, including in lieu of cash amounts
payable under other plans of the Trust or any Affiliate. Notwithstanding
Sections 8.1 and 10.1 but subject to Section 3.7, the Option Price of an Option
or the grant price of an SAR that is a Substitute Award may be less than 100% of
the Fair Market Value of a Share on the original date of grant; provided, that,
the Option Price or grant price is determined in accordance with the principles
of Code Section 424 and the regulations thereunder for any Incentive Share
Option and consistent with Code Section 409A for any other Option or SAR.







--------------------------------------------------------------------------------



7.
AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Share Options or Incentive Share
Options, and in the absence of such specification such options shall be deemed
Non-qualified Share Options.
8.
TERMS AND CONDITIONS OF OPTIONS

8.1    Option Price.
The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. The Option Price of each Option shall be
at least the Fair Market Value on the Grant Date of a Share; provided, however,
that in the event that a Grantee is a Ten Percent Shareholder, the Option Price
of an Option granted to such Grantee that is intended to be an Incentive Share
Option shall be not less than 110 percent of the Fair Market Value of a Share on
the Grant Date. In no case shall the Option Price of any Option be less than the
par value of a Share.
8.2    Vesting.
Subject to Sections 8.3 and 18 hereof, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement.
8.3    Term.
Each Option granted under the Plan shall terminate, and all rights to purchase
Shares thereunder shall cease, upon the expiration of ten years from the date
such Option is granted, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Board and stated
in the Award Agreement relating to such Option (the “Termination Date”);
provided, however, that in the event that the Grantee is a Ten Percent
Shareholder, an Option granted to such Grantee that is intended to be an
Incentive Share Option shall not be exercisable after the expiration of five
years from its Grant Date.
8.4    Termination of Service.
Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service. An Option that is
intended to be an Incentive Share Option shall no longer be exercisable as an
Incentive Share Option ninety (90) days after the termination of the Grantee’s
Service.









--------------------------------------------------------------------------------



8.5    Method of Exercise.
An Option that is exercisable may be exercised by the Grantee’s delivery to the
Trust of written or electronic notice of exercise on any business day, on the
form specified by the Trust. Such notice shall specify the number of Shares with
respect to which the Option is being exercised and shall be accompanied by
payment in full of the Option Price of the Shares for which the Option is being
exercised plus the amount (if any) of federal and/or other taxes which the Trust
many, in its sole and absolute judgment, determine to be required to withhold
with respect to an Award pursuant to Section 19.3.
8.6    Rights of Holders of Options.
Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a shareholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject Shares or to direct the voting of the subject
Shares) until the Shares covered thereby are fully paid and issued to him.
Except as provided in Section 18 hereof, no adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date of such issuance.
8.7    Delivery of Share Certificates.
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a share
certificate or certificates evidencing his or her ownership of the Shares
subject to the Option. Notwithstanding any other provision of this Plan to the
contrary, the Trust may elect to satisfy any requirement under this Plan for the
delivery of share certificates through the use of book-entry.
8.8    Limitations on Incentive Share Options.
An Option shall constitute an Incentive Share Option only (i) if the Grantee of
such Option is an employee of the Trust or any Subsidiary of the Trust; (ii) to
the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the Shares with respect to which all Incentive Share
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Grantee’s employer and
its Affiliates) does not exceed $100,000. This limitation shall be applied by
taking Options into account in the order in which they were granted.
8.9    Notice of Disqualifying Disposition.
If any Grantee shall make any disposition of Shares issued pursuant to the
exercise of an Incentive Share Option under the circumstances described in Code
Section 421(b) (relating to certain disqualifying dispositions), such Grantee
shall notify the Trust of such disposition within ten (10) days thereof.







--------------------------------------------------------------------------------



9.
TRANSFERABILITY OF OPTIONS

9.1    Transferability of Options.
Except as provided in Section 9.2, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 9.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
9.2    Transfers.
If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Share Option to any
Family Member or to any entity that is exempt from income tax pursuant to
Section 501(c)(3) of the Code, or any successor provision. For the purpose of
this Section 9.2, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Grantee) in
exchange for an interest in that entity. Following a transfer under this Section
9.2, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred Options are prohibited except to Family Members of the
original Grantee in accordance with this Section 9.2 or by will or the laws of
descent and distribution. The events of termination of Service of Section 8.4
hereof shall continue to be applied with respect to the original Grantee,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods specified, in Section 8.4.
10.
SHARE APPRECIATION RIGHTS

The Board is authorized to grant Share Appreciation Rights (“SARs”) to Grantees
on the following terms and conditions:
10.1    Right to Payment.
A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, an amount not greater than the excess of (A) the Fair Market
Value of one Share on the date of exercise over (B) the grant price of the SAR,
as determined by the Board. The Award Agreement for an SAR shall specify the SAR
Exercise Price of the SAR, which shall be at least the Fair Market Value of a
Share on the Grant Date. The Award Agreement for a SAR shall specify the SAR
Exercise Price, which shall be at least the Fair Market Value of a Share on the
Grant Date. SARs may be granted in conjunction with all or part of an Option
granted under the Plan or at any subsequent time during the term of such Option,
in conjunction with all or part of any other Award or without regard to any
Option or other Award; provided that a SAR that is granted subsequent to the
Grant Date of a related Option must have a SAR Exercise Price that is no less
than the Fair Market Value of a Share on the Option Grant Date.









--------------------------------------------------------------------------------



10.2    Other Terms.
Each SAR granted under the Plan shall terminate upon the expiration of ten years
from the Grant Date of such SAR or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
stated in the Award Agreement relating to such SAR. The Board shall determine at
the Grant Date or thereafter, the time or times at which and the circumstances
under which a SAR may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which SARs shall cease to be or become exercisable following
termination of Service or upon other conditions, the method of exercise, method
of settlement, form of consideration payable in settlement which may be cash or
Shares, method by or forms in which Shares will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR, provided,
however, that each SAR granted under the Plan shall terminate under such
circumstances and on such date prior thereto as is set forth in the Plan or as
may be fixed by the Board and stated in the Award Agreement relating to such
SAR.
11.
RESTRICTED SHARES AND SHARE UNITS

11.1    Grant of Restricted Shares or Share Units.
The Board may from time to time grant Restricted Shares or Share Units to
persons eligible to receive Awards under Section 6 hereof, subject to such
restrictions, conditions and other terms, if any, as the Board may determine.
11.2    Restrictions.
At the time a grant of Restricted Shares or Share Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Shares or Share Units. Each Award of Restricted
Shares or Share Units may be subject to a different restricted period. The Board
may, in its sole discretion, at the time a grant of Restricted Shares or Share
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Shares or Share Units in accordance with Section 15.1 and
15.2. Neither Restricted Shares nor Share Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the restricted
period or prior to the satisfaction of any other restrictions prescribed by the
Board with respect to such Restricted Shares or Share Units.
11.3    Restricted Shares Certificates.
The Trust shall issue, in the name of each Grantee to whom Restricted Shares has
been granted, share certificates representing the total number of Restricted
Shares granted to the Grantee, as soon as reasonably practicable after the Grant
Date. The Board may provide in an Award Agreement that either (i) the Secretary
of the Trust, or his delegate, shall hold such certificates for the Grantee’s
benefit until such time as the Restricted Shares are forfeited to the Trust or
the restrictions lapse, or (ii) such certificates shall be delivered to the
Grantee, provided, however, that







--------------------------------------------------------------------------------



all such certificates, regardless of whether held by the Secretary, his delegate
or delivered to the Grantee, shall bear a legend or legends that comply with the
applicable securities laws and regulations and makes appropriate reference to
the restrictions imposed under the Plan and the Award Agreement. If the Trust
utilizes book-entry form with appropriate restrictions noted in the Trust
records, and the Grantee so requests, the Trust will furnish without charge the
powers, designations, preferences and relative, participating, optional, or
other special rights of the Share and the qualifications, limitations or
restrictions of such preferences and/or rights. Such requests shall be made in
writing to the Trust’s Secretary.
11.4    Rights of Holders of Restricted Shares.
Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Shares shall have the right to vote such Shares and the right to receive any
dividends declared or paid with respect to such Shares. The Board may provide
that any dividends paid on Restricted Shares must be reinvested in Shares, which
may or may not be subject to the same vesting conditions and restrictions
applicable to such Restricted Shares. All distributions, if any, received by a
Grantee with respect to Restricted Shares as a result of any share split, share
dividend, combination of shares, or other similar transaction shall be subject
to the restrictions applicable to the original Grant. Holders of Restricted
Shares may not make an election under Code Section 83(b) with regard to the
grant of Restricted Shares, and any holder who attempts to make such an election
shall forfeit the Restricted Shares.
11.5    Rights of Holders of Share Units.
11.5.1    No Voting and Dividend Rights
Unless the Board otherwise provides in an Award Agreement, holders of Share
Units shall have no rights as shareholders of the Trust. The Board may provide
in an Award Agreement evidencing a grant of Share Units that the holder of such
Share Units shall be entitled to receive, upon the Trust’s payment of a cash
dividend on its outstanding Shares, a cash payment for each Share Unit held
equal to the per-share dividend paid on the Shares. Such Award Agreement may
also provide that such cash payment will be deemed reinvested in additional
Share Units at a price per unit equal to the Fair Market Value of a Share on the
date that such dividend is paid, subject to the same vesting conditions and
restrictions applicable to such Share Units.
11.5.2    Creditor’s Rights
A holder of Share Units shall have no rights other than those of a general
creditor of the Trust. Share Units represent an unfunded and unsecured
obligation of the Trust, subject to the terms and conditions of the applicable
Award Agreement.
11.6    Termination of Service.
Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Shares or Share Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions







--------------------------------------------------------------------------------



and conditions have not lapsed, shall immediately be deemed forfeited. Upon
forfeiture of Restricted Shares or Share Units, the Grantee shall have no
further rights with respect to such Award, including but not limited to any
right to vote Restricted Shares or any right to receive dividends with respect
to Restricted Shares or Share Units.
11.7    Purchase of Restricted Shares.
The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Shares from the Trust at a Purchase Price equal to the
greater of (i) the aggregate par value of the Shares represented by such
Restricted Shares or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Shares. The Purchase Price shall be
payable in a form described in Section 13 or, in the discretion of the Board, in
consideration for past Services rendered to the Trust or an Affiliate.
11.8    Delivery of Shares.
Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions or restrictions prescribed by the Board as set forth in
the Award agreement, the restrictions applicable to Restricted Shares or Share
Units settled in Shares shall lapse, and, unless otherwise provided in the Award
Agreement, a share certificate for such Shares shall be delivered, free of all
such restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the
case may be. In the alternative, a book-entry no longer reflecting any
restrictions may be made. Neither the Grantee, nor the Grantee’s beneficiary or
estate, shall have any further rights with respect to a Share Unit once the
Shares represented by the Share Unit have been delivered. Share Units may also
be settled in cash upon the determination of the Board or as specified in the
applicable Award Agreement.
12.
UNRESTRICTED SHARES AWARDS

The Board may, in its sole discretion, grant to any Grantee under the Plan (or
sell at par value or such other higher purchase price determined by the Board)
Unrestricted Share Awards pursuant to which Grantees may receive Shares free of
any restrictions (“Unrestricted Shares”). Unrestricted Share Awards may be
granted or sold in respect of past services, performance and other valid
consideration, or in lieu of, or in addition to, any cash compensation due to
such Grantee. A share certificate for such Shares shall be delivered, free of
all restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the
case may be. In the alternative, a book-entry may be made.
13.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED SHARES AND SHARE UNITS

13.1    General Rule.
Payment of the Option Price for the Shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Shares and Share Units shall be
made in cash or in cash equivalents acceptable to the Trust.









--------------------------------------------------------------------------------



13.2    Surrender of Shares.
To the extent the Award Agreement so provides, payment of the Option Price for
Shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Shares may be made all or in part through the tender or attestation
to the Trust of Shares, which shall be valued, for purposes of determining the
extent to which the Option Price or Purchase Price has been paid thereby, at
their Fair Market Value on the date of exercise or surrender. In addition, and
also only to the extent the Award Agreement so provides, payment of the Option
Price may be made by requesting that the Trust withhold Shares that would
otherwise be deliverable pursuant to the exercise of the Option, which Shares
shall be valued at their Fair Market Value on the date of exercise.
13.3    Cashless Exercise.
With respect to an Option only (and not with respect to Restricted Shares), to
the extent the Award Agreement so provides and subject to compliance with
applicable law, payment of the Option Price for Shares purchased pursuant to the
exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Trust to sell Shares and to deliver all or part of the
sales proceeds to the Trust in payment of the Option Price and any withholding
taxes described in Section 19.3 or, with the consent of the Trust, by issuing
the number of Shares equal in value to the difference between the Option Price
and the Fair Market Value of the Shares subject to the portion of the Option
being exercised.
13.4    Other Forms of Payment.
To the extent the Award Agreement so provides, payment of the Option Price for
Shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Shares may be made in any other form that is consistent with
applicable laws, regulations and rules.
14.
DIVIDEND EQUIVALENT RIGHTS

14.1    Dividend Equivalent Rights.
A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the Shares
specified in the Dividend Equivalent Right (or other Award to which it relates)
if such Shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee as a component of
another Award other than an Option or SAR or as a freestanding award. The terms
and conditions of Dividend Equivalent Rights shall be specified in the grant.
Dividend Equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional Shares, which
may thereafter accrue additional equivalents. Any such reinvestment shall be at
Fair Market Value on the date of reinvestment. Dividend Equivalent Rights may be
settled in cash or Shares or a combination thereof, in a single installment or
installments, all determined in the sole discretion of the Board. Subject to
Code Section 409A, a Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that







--------------------------------------------------------------------------------



such Dividend Equivalent Right shall expire or be forfeited or annulled under
the same conditions as such other Award. A Dividend Equivalent Right granted as
a component of another Award may also contain terms and conditions different
from such other Award; provided, however, that Dividend Equivalents credited
pursuant to a Dividend Equivalents Right granted as a component of another Award
which vests or is earned based upon achievement of performance goals shall not
vest or be paid unless the performance goals for such underlying Award are
achieved.
14.2    Termination of Service.
Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.
15.
PERFORMANCE AND ANNUAL INCENTIVE AWARDS

15.1    Performance Conditions.
The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 15.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m). If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.
15.2    Performance or Annual Incentive Awards Granted to Designated Covered
Employees.
If and to the extent that the Committee determines that a Performance or Annual
Incentive Award to be granted to a Grantee who is designated by the Committee as
likely to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Performance or Annual Incentive Award shall be contingent
upon achievement of pre-established performance goals and other terms set forth
in this Section 15.2.
15.2.1    Performance Goals Generally
The performance goals for such Performance or Annual Incentive Awards shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 15.2. Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The







--------------------------------------------------------------------------------



Committee may determine that such Performance or Annual Incentive Awards shall
be granted, exercised and/or settled upon achievement of any one or more
performance goals. Performance goals may differ for Performance or Annual
Incentive Awards granted to any one Grantee or to different Grantees.
15.2.2    Business Criteria
One or more of the following business criteria for the Trust, on a consolidated
basis, and/or specified subsidiaries or business units of the Trust (except with
respect to the total shareholder return and earnings per Share criteria), shall
be used exclusively by the Committee in establishing performance goals for such
Performance or Annual Incentive Awards:
•
total shareholder return;

•
total shareholder return as compared to total return (on a comparable basis) of
(i) a publicly available index, such as, but not limited to, the Standard &
Poor’s 500 Stock Index or the SNL U.S. REIT Hotel Index prepared by SNL
Financial LC (as previously defined, the “SNL Index”); or (ii) a custom index
comprising a select group of peer companies which are comparable to the Trust
and included in the SNL Index;

•
Hotel EBITDA, defined as total revenue, less total hotel operating expenses;

•
Adjusted Hotel EBITDA, defined as Hotel EBITDA further adjusted for certain
recurring and non-recurring items;

•
net income;

•
pretax earnings;

•
earnings before interest expense and taxes;

•
earnings before interest expense, taxes, depreciation and amortization, or
EBITDA;

•
Adjusted EBITDA, defined as EBITDA further adjusted for certain recurring and
non-recurring items;

•
Room revenue per available room, or RevPAR, and RevPAR growth metrics;

•
RevPAR penetration, which measures the RevPAR of our hotels in comparison to
each other hotel in the competitive set in each of our hotels’ markets;

•
other measures relating to the operating profits or cash flows generated by our
hotels;

•
pretax operating earnings after interest expense and before bonuses, service
fees and extraordinary or special items;

•
operating margin;

•
earnings per share;

•
return on equity;

•
return on assets;

•
return on capital;








--------------------------------------------------------------------------------



•
return on investment;

•
operating earnings;

•
working capital;

•
ratio of debt to shareholders’ equity;

•
revenue;

•
book value;

•
FFO or FFO per share and Adjusted FFO and Adjusted FFO per share;

•
cash available for distribution, or CAD, per share;

•
cash flow;

•
economic value-added models or equivalent metrics; or

•
reductions in costs.



15.2.3    Timing For Establishing Performance Goals
Performance goals shall be established not later than the earlier of (i) 90 days
after the beginning of any performance period applicable to such Performance or
Annual Incentive Awards, (ii) the day on which 25% of any performance period
applicable to such Awards has expired, and (iii) at such other date as may be
required or permitted for “performance-based compensation” under Code Section
162(m).
15.2.4    Performance or Annual Incentive Award Pool
The Committee may establish a Performance or Annual Incentive Award pool, which
shall be an unfunded pool, for purposes of measuring performance in connection
with Performance or Annual Incentive Awards.
15.2.5    Settlement of Performance or Annual Incentive Awards; Other Terms
Settlement of such Performance or Annual Incentive Awards shall be in cash,
Shares, Restricted Shares, Share Units, other Awards or other property, in the
discretion of the Committee. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with such Performance
or Annual Incentive Awards. The Committee shall specify the circumstances in
which such Performance or Annual Incentive Awards shall be paid or forfeited in
the event of termination of Service by the Grantee prior to the end of a
performance period or settlement of Performance Awards.
15.3    Written Determinations.
All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final







--------------------------------------------------------------------------------



Annual Incentive Awards, shall be made in writing in the case of any Award
intended to qualify under Code Section 162(m). To the extent required to comply
with, or not prohibited by, Code Section 162(m), the Committee may delegate any
responsibility relating to such Performance Awards or Annual Incentive Awards.
15.4    Status of Section 15.2 Awards Under Code Section 162(m).
It is the intent of the Trust that Performance Awards and Annual Incentive
Awards under Section 15.2 hereof granted to persons who are designated by the
Committee as likely to be Covered Employees within the meaning of Code Section
162(m) and regulations thereunder shall, if so designated by the Committee,
constitute “qualified performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. Accordingly, the terms of Section
15.2, including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Grantee will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of Performance Awards or an Annual Incentive
Award, as likely to be a Covered Employee with respect to that fiscal year. If
any provision of the Plan or any Award Agreement relating to such Performance
Awards or Annual Incentive Awards does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements.
16.
PARACHUTE LIMITATIONS

Notwithstanding any other provision of this Plan or of any Award Agreement or
agreement, contract, or understanding heretofore or hereafter entered into by a
Grantee with the Trust or any Affiliate, except an agreement, contract or
understanding between the Grantee and the Trust or any Affiliate that expressly
addresses Section 280G of the Code (an “Other Agreement”), and notwithstanding
any formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
Grantees or beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Share or Share Unit held by that Grantee and any right to receive any payment or
other benefit under this Plan shall not become exercisable or vested (i) to the
extent that such right to exercise, vesting, payment, or benefit, taking into
account all other rights, payments, or benefits to or for the Grantee under this
Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the Trust
under this Plan, all Other Agreements, and all Benefit Arrangements would be
less than the maximum after-tax amount that could be received by the Grantee
without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Plan, in conjunction with all other rights,
payments, or benefits to







--------------------------------------------------------------------------------



or for the Grantee under any Other Agreement or any Benefit Arrangement would
cause the Grantee to be considered to have received a Parachute Payment under
this Plan that would have the effect of decreasing the after-tax amount received
by the Grantee as described in clause (ii) of the preceding sentence, then the
Grantee shall have the right, in the Grantee’s sole discretion, to designate
those rights, payments, or benefits under this Plan, any Other Agreements, and
any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Grantee under this Plan be deemed to be a
Parachute Payment; provided, however, that to comply with Code Section 409A, the
reduction or elimination will be performed in the order in which each dollar of
value subject to an Award reduces the Parachute Payment to the greatest extent.
17.
REQUIREMENTS OF LAW

17.1    General.
The Trust shall not be required to sell or issue any Shares under any Award if
the sale or issuance of such Shares would constitute a violation by the Grantee,
any other individual exercising an Option, or the Trust or any Affiliate of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Trust shall determine, in its discretion, that the listing,
registration or qualification of any Shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
Shares hereunder, no Shares may be issued or sold to the Grantee or any other
individual pursuant to such Award unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Trust, and any delay caused thereby shall
in no way affect the date of termination of the Award or otherwise result in any
claim or damages. Without limiting the generality of the foregoing,
specifically, in connection with the Securities Act, upon the exercise of any
Option or any SAR that may be settled in Shares or the delivery of any Shares
underlying an Award, unless a registration statement under such Act is in effect
with respect to the Shares covered by such Award, the Trust shall not be
required to sell or issue such Shares unless the Board has received evidence
satisfactory to it that the Grantee or any other individual may acquire such
Shares pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Trust may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Trust shall not be
obligated to take any affirmative action in order to cause the exercise of an
Option or SAR or the issuance of Shares pursuant to the Plan to comply with any
law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option or any SAR that may be settled
in Shares shall not be exercisable until the Shares covered by such Option or
SAR are registered or are exempt from registration, the exercise of such Option
or SAR (under circumstances in which the laws of such jurisdiction apply) shall
be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.
17.2    Rule 16b-3.
During any time when the Trust has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Trust that Awards
pursuant to the Plan and the exercise







--------------------------------------------------------------------------------



of Options or SARs granted hereunder will qualify for the exemption provided by
Rule 16b-3 under the Exchange Act. To the extent that any provision of the Plan
or action by the Board does not comply with the requirements of Rule 16b-3, it
shall be deemed inoperative to the extent permitted by law and deemed advisable
by the Board, and shall not affect the validity of the Plan. In the event that
Rule 16b-3 is revised or replaced, the Board may exercise its discretion to
modify this Plan, Awards and Award Agreements in any respect necessary to
satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.
18.
EFFECT OF CHANGES IN CAPITALIZATION

18.1    Changes in Shares.
If the number of outstanding Shares is increased or decreased or the Shares are
changed into or exchanged for a different number or kind of shares or other
securities of the Trust on account of any recapitalization, reclassification,
share split, reverse split, combination of shares, exchange of shares, share
dividend or other distribution payable in capital share, or other increase or
decrease in such shares effected without receipt of consideration by the Trust
occurring after the Effective Date, the number and kinds of shares for which
grants of Awards may be made under the Plan shall be adjusted proportionately
and accordingly by the Board. In addition, the number and kind of shares for
which Awards are outstanding shall be adjusted proportionately and accordingly
so that the proportionate interest of the Grantee immediately following such
event shall, to the extent practicable, be the same as immediately before such
event. Any such adjustment in outstanding Options, SARs, Restricted Shares or
Share Units shall not change the aggregate Option Price, SAR Exercise Price or
Purchase Price payable with respect to Shares that are subject to the
unexercised portion of an outstanding Option or SAR, or an unvested portion of
Restricted Shares or Share Units, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price, SAR Exercise Price
or Purchase Price per Share; provided, however, that options that are not
Incentive Share Options and SARs may be adjusted pursuant to Code Section 409A
so that the difference between the aggregate exercise price over the aggregate
fair market value remains the same before and after the adjustment. The
conversion of any convertible securities of the Trust shall not be treated as an
increase in Shares effected without receipt of consideration. Notwithstanding
the foregoing, in the event of any distribution to the Trust’s shareholders of
securities of any other entity or other assets (including an extraordinary
dividend but excluding a non-extraordinary dividend) without receipt of
consideration by the Trust, the Trust shall in such manner as the Trust deems
appropriate, adjust (i) the number and kind of shares subject to outstanding
Awards and/or (ii) the exercise price or purchase price of outstanding Options,
SARs, Restricted Shares and Share Units to reflect such distribution.
18.2    Changes in Capitalization; Merger; Liquidation.
(a)    In the event of a merger, consolidation, reorganization or other
Corporate Transaction of the Trust, the Board may make such adjustments with
respect to Awards and take such other action as it deems necessary or
appropriate to reflect such merger, consolidation, reorganization or other
Corporate Transaction, including, without limitation, the substitution of new
Awards, the termination or the adjustment of outstanding Awards, the
acceleration of Awards or the removal of restrictions on outstanding Awards, all
as may be provided in the applicable Award Agreement or,







--------------------------------------------------------------------------------



if not expressly addressed therein, as the Board subsequently may determine in
the event of any such transaction.
(b)    In addition to or instead of any adjustments authorized in Section
18.1(a) above, in the event of a merger, consolidation, reorganization or other
Corporate Transaction of the Trust, the Board may elect, in its sole discretion,
to cancel or repurchase any outstanding Awards issued under the Plan and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of an Award consisting of Restricted Shares or Share Units,
equal to the formula or fixed price per Share paid to holders of the Shares in
connection with such transaction and, in the case of Options or SARs, equal to
the product of the number of Shares subject to the Option or SAR multiplied by
the amount, if any, by which (I) the formula or fixed price per Share paid to
holders of Shares pursuant to such transaction exceeds (II) the Option Price or
SAR Exercise Price applicable to such Option or SAR. Notwithstanding the
foregoing, Share Units subject to Code Section 409A shall be cancelled on a
Corporate Transaction only to the extent such Corporate Transaction constitutes
a “change in control event” within the meaning of Code Section 409A.
18.3    Adjustments.
Adjustments under this Section 18 related to Shares or securities of the Trust
shall be made by the Board, whose determination in that respect shall be final,
binding and conclusive. No fractional Shares or other securities shall be issued
pursuant to any such adjustment, and any fractions resulting from any such
adjustment shall be eliminated in each case by rounding downward to the nearest
whole Share. The Board may provide in the Award Agreements at the time of grant,
or any time thereafter with the consent of the Grantee, for different provisions
to apply to an Award in place of those described in Section 18.
18.4    No Limitations on Trust.
The existence of this Plan and the Awards granted pursuant to this Plan shall
not affect in any way the right or power of the Trust to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Trust, any issue of debt
or equity securities having preferences or priorities as to the Shares or the
rights thereof, the dissolution or liquidation of the Trust, any sale or
transfer of all or any part of its business or assets, or any other act or
proceeding.
19.
GENERAL PROVISIONS

19.1    Disclaimer of Rights.
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Trust or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Trust or any Affiliate either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Trust or any Affiliate. In addition, notwithstanding anything contained in the
Plan to the contrary, unless







--------------------------------------------------------------------------------



otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to provide service. The obligation of the Trust
to pay any benefits pursuant to this Plan shall be interpreted as a contractual
obligation to pay only those amounts described herein, in the manner and under
the conditions prescribed herein. The Plan shall in no way be interpreted to
require the Trust to transfer any amounts to a third party trustee or otherwise
hold any amounts in trust or escrow for payment to any Grantee or beneficiary
under the terms of the Plan and Awards.
19.2    Nonexclusivity of the Plan.
Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Trust for approval shall be construed as creating any
limitations upon the right and authority of the Board, the Trust or its
Affiliates to adopt such other incentive compensation arrangements (which
arrangements may be applicable either generally to a class or classes of
individuals or specifically to a particular individual or particular
individuals) as the Board, the Trust or its Affiliates in their discretion
determines desirable, including, without limitation, the granting of Share
options otherwise than under the Plan.
19.3    Withholding Taxes.
The Trust or an Affiliate, as the case may be, shall have the right to deduct or
withhold from payments of any kind otherwise due to a Grantee (including by
withholding Shares otherwise deliverable under an Award) any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any Shares upon the exercise of an Option or pursuant to an Award.
At the time of such vesting, lapse, or exercise, the Grantee shall pay to the
Trust or the Affiliate, as the case may be, any amount that the Trust or the
Affiliate may reasonably determine to be necessary to satisfy such withholding
obligation. Subject to the prior approval of the Trust or the Affiliate, which
may be withheld by the Trust or the Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Trust or the Affiliate to withhold Shares otherwise
issuable to the Grantee or (ii) by delivering to the Trust or the Affiliate
Shares already owned by the Grantee. The Shares so delivered or withheld shall
have an aggregate Fair Market Value equal to such withholding obligations. The
Fair Market Value of the Shares used to satisfy such withholding obligation
shall be determined by the Trust or the Affiliate as of the date that the amount
of tax to be withheld is to be determined. A Grantee who has made an election
pursuant to this Section 19.3 may satisfy his or her withholding obligation only
with Shares that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements. The maximum number of Shares that may be
withheld from any Award to satisfy any federal, state or local tax withholding
requirements upon the exercise, vesting, lapse of restrictions applicable to
such Award or payment of Shares pursuant to such Award, as applicable, cannot
exceed such number of Shares having a Fair Market Value equal to the minimum
statutory amount required by the Applicable Entity to be withheld and paid to
any such federal, state or local taxing authority with respect to which such
exercise, vesting, lapse of restrictions or payment of Shares. For purposes of
determining taxable income and the amount of the related tax withholding
obligation under this Section 19.3, notwithstanding Section 2.16 or this Section
19.3, for any Shares that are sold on the







--------------------------------------------------------------------------------



same day that such Shares are first legally saleable pursuant to the terms of
the applicable award agreement; Fair Market Value shall be determined based upon
the sale price for such Shares so long as the grantee has provided the Trust
with advance written notice of such sale.
19.4    Captions.
The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.
19.5    Other Provisions.
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.
19.6    Number And Gender.
With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
19.7    Severability.
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
19.8    Governing Law.
The validity and construction of this Plan and the instruments evidencing the
Award hereunder shall be governed by the laws of the State of Maryland, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the Award Agreements to the
substantive laws of any other jurisdiction.
19.9    Code Section 409A.
The Board or the Committee, as applicable, intends to comply with Section 409A
of the Code, or an exemption to Section 409A, with regard to Awards hereunder
that constitute nonqualified deferred compensation within the meaning of Section
409A. To the extent that the Board or the Committee, as applicable, determines
that a Grantee would otherwise be subject to the additional 20% tax imposed on
certain nonqualified deferred compensation plans pursuant to Section 409A as a
result of any provision of any Award granted under this Plan, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Board or the Committee, as applicable.





